FILED
                           NOT FOR PUBLICATION
                                                                            NOV 21 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


COLLEEN SILVERMAN,                               No.   16-55221

              Petitioner-Appellee,               D.C. No.
                                                 3:15-cv-02108-AJB-BLM
 v.

RICHARD SILVERMAN,                               MEMORANDUM*

              Respondent-Appellant,
 and

NICHOLAS SILVERMAN, by and
through his guardian ad litem, Maria
Silverman; JON SILVERMAN, by and
through his guardian ad litem, Maria
Silverman,

              Real-party-in-interest-
              Appellants.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                 page 2
                           Submitted November 17, 2017**
                               Pasadena, California

Before:      KOZINSKI and IKUTA, Circuit Judges, and GETTLEMAN,***
             District Judge.

      Respondents “cannot, merely by injecting a federal question into an action

that asserts what is plainly a state-law claim, transform the action into one arising

under federal law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 399 (1987).

Respondents justified their removal from state to federal court by claiming that the

Hague Convention on the Civil Aspects of International Child Abduction applies.

But “[t]he Convention shall cease to apply when the child attains the age of 16

years.” Hague Convention on the Civil Aspects of International Child Abduction

art. 4, Oct. 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89. Because Jon was 16

at the time of removal, respondents lacked an objectively reasonable basis for

removal. Respondents’ argument that the Hague Convention establishes the rule

that minors older than 15 may not be returned to a foreign country is meritless.

And their further argument that this alleged rule preempts state law does not give

rise to federal question jurisdiction, because it is merely a defense to state law


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert W. Gettleman, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                                                                   page 3
claims. See Opera Plaza Residential Parcel Homeowners Ass’n v. Hoang, 376

F.3d 831, 839 (9th Cir. 2004). The district court didn’t abuse its discretion in

granting petitioner’s request for attorney’s fees under 28 U.S.C. § 1447(c). See

Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005).


AFFIRMED.